Order entered March 21, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01655-CV

                  LULLY'S INC. D/B/A/ THE RIGHT ONE, Appellant

                                            V.

            MELANIE MATTOON, ET AL., ON BEHALF OF THEMSELVES
                AND OTHERS SIMILARLY SITUATED, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-03363

                                        ORDER
       The Court has before it appellant’s March 18, 2013 agreed motion to abate appeal. The

Court GRANTS the motion and ORDERS this appeal abated for 180 days or until further order

of this Court.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE